Title: To George Washington from William Irvine, 14 June 1781
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Philadelphia June 14 1781
                        
                        I came here immediately on hearing the Assembly of the State was called, Genl St Clair has been here some
                            time, both have laboured incessantly, trying to prevail on them to adopt some more effectual mode for filling up the Line
                            of the State, than they had heretofore done. The apparent disposition of the House added to rapid approaches of the Enemy
                            conspired (we thought) to give a tolerable well grounded expectation, that some laudable exertions would have been made.
                            But the enclosed Bill which was yesterday debated and ordered to be printed for consideration, if inacted into a Law in
                            its present shape will blast all our hope, I am not only disappointed but mortified beyond expression—your Excellency
                            will perceive they have gone on a trodden path which, experience should have taught them would not answer any good purpose.
                            I do not expect it will produce ten men.
                        By recent accounts from York & Cumberland Countys, a number of young Men are Equipping themselves in
                            order to Join the Army in Virginia. (If no better prospect should open in a day or two of obtaining Regulars) I intend
                            going up to that part of the Country to encourage that Spirit, I mean Volunteering, for there is but a
                            poor prospect in my opinion of even Militia turning out well under the present system. Should I be able to collect any considerable number of Volunteers I mean to march with them if they do not
                            ever exceed one hundred—In case Your Excellency should think proper to honour me with any Commands, I
                            will have a direction at the War office where to find me. I have the honour to be with the most perfect esteem Your
                            Excellencys Most Obedient Humble Servant
                        
                            Wm Irvine

                        
                    